ORDER DENYING PETITION FOR REHEARING AND DIRECTING ISSUANCE OF MANDATE
On November 13, 1992, the appellee in the above styled and numbered cause filed a Petition for Rehearing. The State challenges the decision rendered by this Court on November 6, 1992, stating that we overlooked and contradicted the statutory considerations as set out in 10 O.S.1991, § 1112(b)(l-6). We disagree. The evidence presented to the trial court, and on the record before us, established that the State did not meet its burden in proving that J.J.W. was not amenable to rehabilitation.
Title 10 O.S.1991, § 1112(a) provides that “a child who is charged with having violated any state statute or municipal ordinance other than those enumerated in section 1104.2 of this title, shall not be tried in a criminal action but in a juvenile proceeding.” (emphasis added). We interpret this language, in light of the underlying principles expressed in title 10, to mean that if a juvenile offender does not meet the criteria set forth in section 1104.2, that there is a presumption that the child will be tried in a juvenile proceeding. The evidence presented must be considered in accordance with the criteria set forth in section 1112(b) to determine if that presumption has been rebutted sufficiently to warrant certification of the juvenile to be tried as an adult.
The plain language of section 1112(b) states that the trial court must (1) determine if there is prosecutive merit to the charges as alleged by the State, and (2) determine whether there are prospects of reasonable rehabilitation of the child. The six considerations that are set out in section 1112(b) are a guide to the trial court in making the determination of whether the juvenile is amenable to rehabilitation and must be reviewed in their totality; one consideration cannot be evaluated in isolation of the others. In order for a juvenile to be certified as an adult, there must be substantial evidence of non-amenability which can be established by balancing the six considerations of section 1112(b).
In the case at hand, this Court did examine the record in light of the six considerations and found that the State did not meet its burden of proving non-amenability on the part of J.J.W. and that the trial court abused its discretion in certifying the child as an adult. The State only presented evidence of the homicidal act. If the State possessed additional evidence regarding acts of the child which would have been relevant to the other factors enumerated in section 1112(b), such as lack of amenability to rehabilitation within the juvenile system, it was not presented to the trial court. This Court is required to adjudicate the issues presented based on the record presented.
The State presented evidence of what appears to be an act of murder, without providing the Court with any underlying basis for the offense, nor any evidence which would demonstrate that the child should be treated as an adult for the commission of the offense. The only witness who testified regarding amenability to treatment within the juvenile system was the psychologist, Dr. Jones. His testimony was uneontradicted that J.J.W. was amenable to treatment within the juvenile system. The Certification Study, and the witnesses testifying on behalf of the State, revealed a child with no prior contact with the juvenile authorities or the court system. He had been an honor student without any negative contacts with school authorities. In addition, he resided with his biological family and in the past did not present any discipline problem. While the seriousness of the offense must be considered, it is not the sole determiner of the question of certification to stand trial as an adult.
The trial judge rendered a decision in this case which was in conflict with the evidence and based solely on the seriousness of the offense. That decision cannot be sustained within the statutory require-*352merits set forth in section 1112(b). The State must recognize that the decision in this case was dictated by the evidence presented by the State, not by any deviation by this Court from an application of the statutory considerations.
Therefore, having examined the petition for rehearing and being fully advised in the premises, this Court finds that it should be, and the same hereby is DENIED. The Clerk of this Court is directed to issue the mandate forthwith.
IT IS SO ORDERED.
/s/ James F. Lane JAMES F. LANE, Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Vice Presiding Judge
/s/ Ed Parks ED PARKS, Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Judge